Title: To Thomas Jefferson from Stephen White, 8 July 1805
From: White, Stephen
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Gallegoes Canall Mills Richmond July—8 1805
                  
                  Hearing you are a Recting a Mill a small Distance up this river I have made so bold as to offer my self to your service as a Miller noing there is but fiew Millers in the northern states that Can excell me in that branch of business and for your settesfection if you think proper you will pleas to enquire in to my Carractor at Baltimore which is not far from you Enquire at Taylor & Finley — Irvin & Cobean Scott & McClelon Howard Street and By their spector likewise. when at their Spectors ask for S: White wich is my one name this was in the year—1800, 1801—1802, 1803 that the inspector Can Recolect he Can say with a cleer Conchence that I never had anny flower Redused to medling in my life but has had it frequentley Raised from fine to super fine when I made it fine. At that time I branded my one name on the barels. Last June a year Mr. Gallego was at baltimore and before I nu anny thing about him or him about me I was Recommended to him and was o[lier]d perswaded to Come to his mills at Richmond where I now am and at anny time you think proper  to Right if a tall Direct your letter to the Care of Messrs. Gallego Richard & Co. Likely Mr. Gallego would not be pleased but it Can be done with out his noing any thing a bout it. Mr. Gallego & Company I have no objections against a tall but the plase is Rather to wild for me a Bout this sitty I meen the genrality of people I should Be much fonder to be in the Contry a little further if—you Right me let me no what wages you give and when you would wish me to set in and I shall Contrive how to get a way I am not Married but singel has no famley but my self May it Pleas your Excellency I Shall wait on you with Pleasure
                  yours &c.
                  
                     Stephen White 
                     
                     Richmond Virginia
                  
               